Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starzyk et al (“Memristor Crossbar Architecture for Synchronous Neural Networks” 2014) in view of Park et al (“Neuromorphic System Based on CMOS Inverters and Si-Based Synaptic Device” May 2016)
Starzyk disclose a neuromorphic device (See e.g. section IV on neural circuits) comprising: 
a pre-synaptic neuron (See e.g. Fig.3 and section IV on presynaptic neuron); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

a synapse electrically connected with the pre-synaptic neuron through a row line (See e.g. Fig. 8 on crossbar architecture of neurons, where presynaptic neuron are connected through a row line.  See also Fig.3 and section IV on postsynaptic neurons; section III on synapses); and

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

a post-synaptic neuron electrically connected with the synapse through a column line (See e.g. Fig. 8 on crossbar architecture of neurons, where postsynaptic neuron are connected through a column line. See also Fig.3 and section IV on postsynaptic neurons), 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Starzyk disclose inverter, pull-up transistor and pull-down transistor (See e.g. section IV-B), but fails to explicitly disclose the first inverter comprising a first pull-up transistor and a first pull-down transistor, a body of the first pull-up transistor and a body of the first pull-down transistor being electrically connected with a first output node of the first inverter.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Park disclose neuromorphic system (thereby in the same field of endeavor), and further disclose wherein the post-synaptic neuron comprises a first inverter, the first inverter comprising a first pull-up transistor and a first pull-down transistor, a body of the first pull-up transistor and a body of the first pull-down transistor being electrically connected with a first output node of the first inverter (See e.g. Fig. 6a on modified inverter with NMOS (pull-down transistor) and PMOS (pull-up transistor), Vout).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Given the fact that inverted form has a crucial role of implementing STDP, one having ordinary skill in the art would have been motivated to make this obvious modification.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


2. Park disclose the neuromorphic device of claim 1, wherein the first pull-up transistor comprises: a source electrode electrically connected with a supply voltage node; a drain electrode electrically connected with the output node; and a gate (See e.g. Fig. 4 on gate/floating gate, source, drain). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Starzyk disclose transistor connected with the column line (See e.g. Fig. 8 on crossbar architecture of neurons, where postsynaptic neuron are connected through a column line). 




3. Park disclose the neuromorphic device of claim 1, wherein the first pull-down transistor comprises: a source electrode electrically connected with a ground voltage node; a drain electrode electrically connected with the output node; and a gate electrode electrically connected with the column line (See e.g. Fig. 4 on gate/floating gate, source, drain). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Starzyk disclose transistor connected with the column line (See e.g. Fig. 8 on crossbar architecture of neurons, where postsynaptic neuron are connected through a column line). 

4. Park disclose the neuromorphic device of claim 1, wherein the post-synaptic neuron further comprises a second inverter (See e.g. section 2),

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

the second inverter comprising a second pull-up transistor and a second pull-down transistor, a gate electrode of the second pull-up transistor and a gate electrode of the second pull-down transistor being electrically connected with the output node (See e.g. Fig. 6a that each modified inverter consist of NMOS (pull-down transistor) and PMOS (pull-up transistor).  See also Fig. 4 on gate).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


5. Park disclose the neuromorphic device of claim 4, wherein the second pull-up transistor comprises: a source electrode electrically connected with the supply voltage node; and a drain electrode electrically connected with an output terminal (See e.g. Fig. 4 on gate/floating gate, source, drain; Fig. 6 on Vout). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


6. Park disclose the neuromorphic device of claim 4, wherein the second pull-down transistor comprises: a source electrode electrically connected with the ground voltage node; and a drain electrode electrically connected with an output terminal (See e.g. Fig. 4 on gate/floating gate, source, drain; Fig. 6 on Vout). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

.

7. Park disclose the neuromorphic device of claim 1, wherein the first pull-up transistor comprises a plurality of p-channel metal-oxide semiconductor (PMOS) transistors (See e.g. Fig. 6a on modified inverter with PMOS (pull-up transistor).


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Starzyk disclose a plurality of transistors connected in series (See e.g. Fig. 8 on crossbar architecture of neurons with plurality of inverters). 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


Park disclose the neuromorphic device of claim 1, wherein the first pull-down transistor comprises a plurality of n-channel metal-oxide semiconductor (NMOS) transistors (See e.g. Fig. 6a on modified inverter with NMOS (pull-down transistor)).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Starzyk disclose a plurality of transistors connected in series (See e.g. Fig. 8 on crossbar architecture of neurons with plurality of inverters). 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


9. Park disclose the neuromorphic device of claim 1, wherein the post-synaptic neuron further comprises an integrator having an input terminal and an output terminal (See e.g. section 2 on integration), 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Starzyk disclose the input terminal being electrically connected with the column line, the output terminal being electrically connected with an input node of the first inverter (See e.g. Fig. 8 on crossbar architecture of neurons with plurality of inverters). 

Claims 11-16, 18-20 are drawn to claims above and are rejected for the same reason.

Claim Rejections - 35 USC § 103
Claim 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starzyk et al (“Memristor Crossbar Architecture for Synchronous Neural Networks” 2014) in view of Park et al (“Neuromorphic System Based on CMOS Inverters and Si-Based Synaptic Device” May 2016), and further in view of Afifi et al (“CMOL implementation of spiking neurons and spike-timing dependent plasticity” 2010)
Claims 10 and 17:Afifi disclose neuromorphic network (thereby in the same field of endeavor), and further disclose the neuromorphic device of claim 9, wherein the post-synaptic neuron further comprises a comparator disposed between the integrator and the first inverter, 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the neural circuit of Starzyk+Park to incorporate the neuron implementation of Afifi.
Given the fact that Afifi’s neuron implementation would help with power consumption, one having ordinary skill in the art would have been motivated to make this obvious modification.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Payvand et al (“A CMOS-Memristive Self-Learning Neural Network for Pattern Classification Applications” 2014) disclose neuromorphic device (See e.g. abstract); integrate .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2121